In all essential features save one, the facts in this case are identical with the facts in the case of Garney v. Department ofLabor and Industries, ante p. 645. The workman in that case was employed in the maintenance and care of a public road; here, the plaintiff was employed in clearing property owned by the Everett post of the American Legion. The land lay partially within and partially without the city of Everett. With the consent of the Legion, the city and the county of Snohomish were undertaking to develop the tract for park and recreational purposes. The work was being done under the supervision of the county engineer. The laborers working on the job were under the immediate direction and control of a foreman in the regular employ of the county. They *Page 656 
were hired by authorized agents of the county, and they were compensated from county funds.
[1] The situation thus presented is the converse of that presented in Thurston County Chapter, American Natl. Red Crossv. Department of Labor and Industries, 166 Wn. 488,7 P.2d 577. There, the workmen, although engaged in the maintenance and repair of public roads, were held not to be in the employ of Thurston county, because they were hired and paid by the Red Cross chapter. On the same principle, the workman here was in the employ of the county, although the situs of his labor was on the property of the American Legion.
Judgment affirmed.